Citation Nr: 0722611	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which found that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.  

The claim for service connection was denied in an August 2000 
Board decision as not well grounded.  The veteran's request 
to reopen the claim was received in June 2003.  Because the 
request to reopen was received more than two years after the 
effective date of the Veterans Claims Assistance Act of 2000, 
the claim is not subject to readjudication without regard to 
the prior decision.  Pub. L. 106-475, § 7, Nov. 9, 2000, 114 
Stat. 2099.  

In his July 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  An October 2004 letter informed him that 
his hearing was scheduled for January 2005.  In a January 
2005 letter the veteran requested that his hearing be 
rescheduled.  A February 2005 letter informed him that his 
hearing was rescheduled for June 2005.  The veteran failed to 
report for this rescheduled hearing.  His hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(d) (2006).  

In May 2006 the Board remanded the claim for further 
development.  That development has been completed.  

In May 2007, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
which was not accompanied by a waiver of review by the agency 
of original jurisdiction (AOJ).  However, this evidence 
pertains to a cervical spine condition and, as such, is not 
pertinent to the claim on appeal.  In addition, the veteran 
submitted his own statements reporting the onset of his 
lumbar spine condition in May 1969, and his belief that this 
condition was related to his in-service work on tanks.  
However, as these assertions were previously of record, the 
May 2007 statements are cumulative and not pertinent to the 
appeal.  Thus, the evidence submitted since the March 2007 
SSOC does not require a new SSOC or waiver of AOJ 
consideration.  38 C.F.R. § 20.1304 (2006).  

Although not pertinent to the current appeal, the veteran's 
statements submitted in May 2007 appear to raise a claim of 
entitlement to service connection for a cervical spine 
condition.  This matter has not been adjudicated and is 
referred to the RO for appropriate action.  

In addition, the May 2006 Board remand pointed out that the 
veteran had claimed entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability (TDIU), and appeared to be requesting compensation 
for "depressive syndrome" and referred these matters to the 
RO for adjudication.  It does not appear that action has been 
taken in regard to these matters, and they are again referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The August 2000 Board decision which denied service 
connection for degenerative joint disease of the lumbar spine 
is final.  

2.  Evidence submitted since August 2000 is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the final August 2000 Board decision 
is not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  In 
this case, the appellant was provided notice on both of these 
aspects of his claim.  

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, as will be discussed further 
below, the claim for service connection for degenerative 
joint disease of the lumbar spine was denied in the August 
2000 Board decision because there was no competent evidence 
linking the veteran's current back disability to service.  

July 2003 and June and August 2006 VCAA letters informed the 
veteran of what information and evidence would be considered 
"new" and "material" as required to reopen his claim.  
These VCAA letters also informed him of what information and 
evidence was required to grant service connection for the 
degenerative joint disease of the lumbar spine were the claim 
to be reopened.  The veteran was informed of the need to 
submit evidence showing a relationship between his current 
disability and an injury, disease, or event in service.  

The August 2006 VCAA letter specifically informed the veteran 
that service connection for degenerative joint disease of the 
lumbar spine was previously denied in the August 2000 Board 
decision because there was no competent evidence linking his 
current back disability to service, and that the evidence 
needed to substantiate this element would be an opinion from 
a medical professional that a current back disability is the 
result of a disease or injury in service, or X-ray evidence 
of arthritis within one year of separation from service.  The 
veteran has thus been furnished notice regarding the basis 
for the prior denial.  Kent v. Nicholson.  

The June and August 2006 VCAA letters satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the June and 
August 2006 VCAA letters stated, "If you have any additional 
evidence in your possession, that pertains to your appeal, 
that you have not yet submitted, please send it to us."  
Thus, the fourth element of the duty to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial AOJ decision.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the March 2007 SSOC which reconsidered the 
claim based on all the evidence of record.  Therefore, any 
timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Both the June and August 2006 VCAA letters included notice 
regarding disability ratings and effective dates.  Thus, all 
required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  VA 
has specified that it will not provide an examination prior 
to reopening a finally disallowed claim. 38 C.F.R. § 
3.159(c)(4)(iii).  

The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  The Board notes that the 
veteran has reported treatment for his low back by his family 
doctor in January 1970.  In September 1999 he submitted a 
release to obtain these records of treatment from the Coal 
Valley Medical Center.  In October 1999 VA requested records 
of treatment from Coal Valley Medical Center, however, the 
record was returned as undeliverable as addressed.  In a 
November 1999 report of contact, the veteran indicated that 
the Medical Center was closed and he could not get the 
records.  

The record also reflects that the veteran was awarded Social 
Security disability in December 1994, effective in November 
1991.  While some Social Security records have been 
associated with the claims file, it does not appear that all 
of the medical records relied on in that decision have been 
obtained.  However, one Social Security record associated 
with the claims file is a sheet entitled "Decisional 
Findings of Fact" and lists the veteran's primary disabling 
impairment as depressive disorder and diabetes.  

As there is no indication that the December 1994 Social 
Security decision or records pertain to the low back 
condition, they are not relevant to the claim on appeal.  
There has been no argument that these records are pertinent 
to the claim being adjudicated in this decision as to require 
that additional adjudication resources be expended to obtain 
these records.  38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, although the veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in May 2007, requesting the 
release of records from Dr. Schmidt, who treated the veteran 
in November and December 2006, in his statement accompanying 
this release, the veteran indicated that this treatment was 
for the cervical spine.  As such, it is also not relevant to 
the claim on appeal and need not be obtained prior to 
adjudication of the claim.  38 U.S.C.A. § 5103A(b), (c).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Degenerative arthritis, or arthritis, is 
present to a degree of 10 percent only if there is X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The veteran was initially denied service connection for 
degenerative joint disease of the lumbar spine in a September 
1992 rating decision.  He did not appeal this denial.  The 
veteran made numerous applications to reopen his claim for 
service connection, all of which were denied by the RO.  The 
veteran perfected an appeal of a January 1997 rating decision 
which found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  

In an August 1999 decision, the Board found that new and 
material evidence had been submitted sufficient to reopen the 
claim, and remanded the reopened claim for further 
development.  In the August 2000 decision the Board denied 
service connection for degenerative joint disease of the 
lumbar spine.  

The evidence of record at the time of the August 2000 Board 
decision included the veteran's service medical records, 
which are negative for complaints regarding or treatment for 
a low back condition and VA treatment records from May 1992 
to October 1999.  These VA treatment records include 
complaints regarding and treatment for back pain.  A July 
1994 MRI of the lumbar spine revealed degenerative disc 
disease at T12-L1 and L4-L5.  In October 1999 the veteran 
underwent lumbar laminectomy for lumbar stenosis and 
neurogenic claudication.  

At VA examination in June 1992 the veteran complained of low 
back pain going into the legs since February 1991, but denied 
a history of injury.  The diagnosis was degenerative disease 
of thoracic-lumbar spines and both hips with chronic pain.  
VA spine examination in September 1992 yielded a diagnosis of 
degenerative joint disease involving lumbar and dorsal spine.  

In a January 1993 Form 9, the veteran reported a continuity 
of symptomatology of back problems since service.  

Also of record in August 2000 was a letter from the veteran 
to his senator, received at VA in December 1995, in which he 
stated that he injured his back when he fell while unloading 
the baggage rack of a tank.  He added that, during training, 
he had to sleep on cold steel and stand guard for a couple of 
hours at a time in the cold, and that his doctors had told 
him that his fall, sleeping on cold steel, and having to 
stand guard in the cold could cause problems later in life.  
He reported that, while his back condition worsened in 1992, 
the onset date for his back pain was in January 1970.  

In August 1997 statements, the veteran's mother and a close 
friend reported that the veteran had no problems with his 
back or arthritis prior to entering service and that he 
started complaining about his lower back and hips in 1970, 
when he sought treatment from his family doctor.  

At an August 1997 RO hearing the veteran again described his 
in-service injury and reported that his back started hurting 
in January or February 1970.  

In a February 1999 statement the veteran reported that his 
back had been made worse by activities in service, 
specifically, mounting and unmounting the machine gun on his 
tank everyday, changing the track and sometimes the sprocket 
with just two or three men in the snow and rain, sleeping on 
cold steel, loading rounds into his gun, and falling and 
hitting his back.  

In a June 2000 letter, the veteran's mother reiterated that 
the veteran's back started hurting him in 1970, and indicated 
that his service caused aggravation to the back because he 
would not have passed the physical examination to enter 
service if he already had this type of back problem.  

Based on the foregoing, the August 2000 Board decision denied 
service connection because there was no competent evidence of 
a nexus between the veteran's current low back condition and 
service.  

The August 2000 Board decision was final when issued.  
38 C.F.R. § 20.1100.  Although the veteran could have pursued 
an appeal to the United States Court of Appeals for Veterans 
Claims (Court), the time period for appealing the decision 
has passed.  38 U.S.C.A. § 7266.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the August 2000 Board decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the service connection claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since August 2000.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since August 2000 includes the veteran's 
June 2003 claim and a July 2003 statement in which he 
reported that his back condition was getting worse.  In a 
July 2003 letter the veteran's mother stated that he never 
had a problem with his back prior to military service and 
that his back condition happened in service and got worse 
after separation from service.  In his September 2003 NOD he 
reported that his problems started in 1969, which is why he 
went to his doctor in January 1970.  In an April 2004 
statement he reiterated that his back starting hurting in May 
of 1969 and he first saw his doctor to have his back X-rayed 
in January1970.  

These statements are redundant, as the evidence of record in 
August 2000 included the veteran's description of his low 
back condition, his reports of seeing his doctor in 1970, and 
his mother's assertion that he did not have a back problem 
prior to service.  Therefore, this evidence is not "new and 
material."  38 C.F.R. § 3.156(a).  

In his July 2004 Form 9 the veteran again described the onset 
of back pain in May 1969, and stated that, if he was born 
with his back condition, it was made worse by service.  This 
assertion of aggravation is also redundant, as the veteran's 
February 1999 statement that his back had been made worse by 
activities in service was of record at the time of the August 
2000 Board decision, which considered aggravation.  

Also associated with the claims file since August 2000 are 
copies of the July 1994 MRI of the lumbar spine and records 
of the October 1999 lumbar laminectomy.  As these reports 
were previously of record, they are not "new" evidence.  
38 C.F.R. § 3.156(a).  

Moreover, none of the evidence submitted since August 2000 is 
probative of whether the veteran's current degenerative joint 
disease of the lumbar spine is related to service.  
Therefore, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim, and is, 
therefore, not new and material.  38 C.F.R. § 3.156(a).  

Based on the foregoing, the Board concludes that the claim 
cannot be reopened because no new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine is not reopened.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


